DETAILED ACTION
1. 	In view of the appeal brief filed on November 29 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AARON AUSTIN/            Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                            

Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 — 4, 6, 9, 11 — 15, 17, 23, 26, 30 — 33, 43 and 67 — 68 are rejected under 35
U.S.C. 103(a) as being unpatentable over Bekele (U.S. Patent Application Publication

With regard to Claim 1, Bekele discloses a film that is coextruded (paragraph 0062)
comprising a polyamide layer ‘5’ that is nylon 6 (paragraph 0064), therefore a first polyamide structural layer that is a nylon, and a sealant layer ‘1’ (paragraph 0071) and a first tie layer ‘2’ disposed between the polyamide layer and the sealant layer (paragraph 0070; Figure 1); the film is affixed to an identical film (paragraph 0062), therefore to a top layer, by an adhesive (laminating adhesive; paragraph 0059); the coextruded film is therefore free of adhesive; the films are transparent (paragraph  0108); the sealant layer comprises polypropylene (propylene homopolymer; paragraph 0071) and an easy peel component that is a slip agent (paragraph 0081); because the sealant layer comprises polypropylene and an easy peel component that is a slip agent, the peel strength of the film is similar to a film having the same sealant layer and having three plies, as stated on page 12, lines 16 — 18 of the instant specification. Bekele fails to disclose nylon that is biaxially unoriented and an easy — peel component present in the sealant layer comprising a heat — sealable blend  of a polypropylene, a polyethylene, an antiblock agent and a slip agent and an improved ratio of peel strength : burst strength compared to a three — ply film comprising the top layer, a biaxially — oriented nylon layer and a sealant layer affixed together by adhesive layers.
Scudder teaches nylon that is nylon 6 (polyepsilon caprolactam; column 6, line 33) that is unoriented, for the purpose of obtaining transparency and high mechanical strength (column 1, lines 10 – 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for a nylon that is biaxially unoriented in order to obtain transparency and/or high mechanical strength 
Luers et al teach an additive for polyolefin (column 1, lines 5 — 13) comprising antiblock agent, lubricant and polyolefin (column 5, lines 29 — 42), therefore an easy — peel component, for the purpose of providing a positive influence on the properties of a produced film (column 1, lines 14 – 22).
It therefore would have been obvious for one of ordinary skill in the art to provide for an
easy — peel component in order to provide a positive influence on the properties of a
produced film as taught by Luers et al.
Polyethylene and polypropylene are cited by Luers et al as polyolefins (column 4, line 1). It would have been obvious for one of ordinary skill in the art to provide for a combination of polyethylene and polypropylene as the polyolefin of the additive, as polyethylene and polypropylene are cited as polyolefins. The lubricant taught by Luers et al is erucamide (erucic acid amide; column 4, lines 38 — 41), therefore a slip agent.
With regard to Claim 2, an outer layer ‘7’ is also disclosed, and the first polyamide
structural layer is disposed between the sealant layer and the outer layer, and a second tie layer
‘6’ is disposed between the first polyamide structural layer and the outer layer (paragraph 0070;
Figure 1).
With regard to Claim 3, alternatively, layer ‘3’ is disclosed that also comprises polyamide
and layer ‘4’ that comprises a tie layer (paragraphs 0063 — 0065; Figure 1). A first polyamide

With regard to Claim 4, a second polyamide structural layer comprising a nylon is
therefore disclosed.
With regard to Claims 6 and 43, layer ‘2’ comprises anhydride modified polypropylene
(paragraph 0070). Alternatively, therefore, a first tie layer is disclosed that is layer ‘4’ and a first
polyamide layer that is layer ‘5’ and an inner layer that is layer ‘2.’
With regard to Claim 9, Luers et al teach antiblock agent in the amount of 5 to 35% by
weight and lubricant in the amount of 15 to 30% by weight and polyolefin (column 5, lines 29 -
42), and conventionally providing the component to the polyolefin to which it is added 0.001
to 0.5% lubricant by weight and 0.001 to 0.5% antiblock agent by weight (column 5, lines 43 —
56). It therefore would have been obvious for one of ordinary skill in the art to provide for an
easy — peel component, in an amount of about 16 to about 28% by weight of the sealant layer.
With regard to Claims 11 — 12, the antiblock agent taught by Luers et al is diatomaceous
earth (column 4, lines 10 — 18).
With regard to Claims 13 and 17, alternatively, layer ‘6’ is the outer layer, and therefore
comprises 100% polypropylene by weight.
With regard to Claim 14, Bekele fails to disclose a top layer that is oriented polyester.
However, Bekele discloses that it is known in the art to produce a package by laminating
an oriented polyester film to a film having the desired traits (PET; paragraph 0018). It would
have been obvious for one of ordinary skill in the art to provide for lamination of a layer,
therefore a top layer that is affixed by an adhesive layer, comprising oriented polyester, as
Bekele discloses that it is known in the art to produce a package by laminating an oriented

With regard to Claim 15, layer ‘4’ comprises ethylene / vinyl alcohol copolymer,
therefore a barrier layer (paragraph 0063 of Bekele), and because a layer is disclosed, a
composition is disclosed that is structurally identical to a coating.
With regard to Claims 23 and 26, a package comprising the film is disclosed (pouch;
paragraph 0079).
With regard to Claims 30 — 31, layer ‘4’ comprises a nylon layer (paragraph 0063).
Adjacent layers are therefore disclosed that are structurally identical to a first polyamide
structural layer comprising adjacent layers of nylon.
With regard to Claim 32, Bekele fails to disclose a method for sterilization, the method
comprising feeding the package into a sterilizing chamber, wherein the package has product
disposed therein. However, Bekele discloses that the film is typically used for sterilization of
foods outside the package and separate sterilization of the packaging material (paragraph 0055). Because it is disclosed that the sterilization of foods outside the package and separate
sterilization of the packaging material is the typical use, the use is not limited to only sterilization
of foods outside the package and separate sterilization of the packaging material. It would have
been obvious for one of ordinary skill in the art to provide for feeding the package into a
sterilizing chamber, wherein the package has product disposed therein, as the use is not limited
to only sterilization of foods outside the package and separate sterilization of the packaging
material.
With regard to Claim 33, ultra — high temperature sterilization is disclosed (ultra high
temperature; paragraph 0055).
With regard to Claim 67, a peel strength of about 1,000 grams to about 2,500 and burst

With regard to Claim 68, sterilization is disclosed (paragraph 0035). The sealant layer is
therefore configured to allow the film to be heat — sealed to a container or to itself with sufficient strength to withstand sterilization but weak enough to be separated by a consumer after
sterilization.

4.	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bekele (U.S.
Patent Application Publication No. 2009/0123611 A1) in view of Scudder (U.S. Patent No. 3,387,068) and Luers et al (U.S. Patent No. 4,675,122) and further in view of Deng et al (U.S. Patent Application Publication No. 2015/0044403 A1).
Bekele, Scudder and Luers et al discloses a film as discussed above. Bekele, Scudder and Luers et al fail to disclose a rigid container comprising a rim and the film affixed to the rim.
Deng et al teach a container that is a tray, therefore a rigid container having a rim, and a
film sealed to the tray (paragraph 0037), the film comprising a nylon (paragraph 0035), for the
purpose of sealing a polyester tray (paragraph 0037).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
rigid container comprising a rim and the film affixed to the rim in order to obtain sealing of a
container that is polyester as taught by Deng et al.

5. 	Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bekele (U.S.
Patent Application Publication No. 2009/0123611 A1) in view of Scudder (U.S. Patent No. 3,387,068) and Luers et al (U.S. Patent No. 4,675,122) and further in view of Miyamoto et al (U.S. Patent Application Publication No. 2004/0065047 A1).

Miyamoto et al teach a film for making a bag comprised in a roll for the purpose of
making the bag in a bag — manufacturing apparatus (paragraph 0009).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
roll in order to make the bag in a bag — manufacturing apparatus as taught by Miyamoto et al.

ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the rejections of the previous Action, and the objection to the Specification, have been considered and have been found to be persuasive. The rejections and objection are therefore withdrawn, and the rejections that are not addressed below have therefore been rendered moot. 
However, Applicant argues, on page 9 of the Appeal Brief, that it would not have been obvious to add an easy peel component to the sealant layer of Bekele, because Bekele discloses that a good seal is required, and that it is also clear from Bekele that a high seal strength is required. This is not persuasive because the disclosure of Bekele is a ‘good seal,’ not necessarily a ‘high seal strength.’ Furthermore, it is not clear that the addition of an easy peel component prevents a seal from being a ‘good seal.’  
Applicant also argues, on page 10, that the examples on page 12 of the specification are unexpected results because the two – ply film has a similar peel strength to the three – ply film but has a higher burst strength. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782